Exhibit 10.1

 

ASSERTIO THERAPEUTICS, INC.
FORM OF CONVERTIBLE NOTES EXCHANGE AGREEMENT

 

August 8, 2019

 

(the “Undersigned”), for itself and on behalf of the beneficial owners listed on
Exhibit A hereto (“Accounts”) for whom the Undersigned holds contractual and
investment authority (each Account, as well as the Undersigned if it is
exchanging Outstanding Notes (as defined below) hereunder, a “Holder”), enters
into this Exchange Agreement (the “Agreement”) with Assertio Therapeutics, Inc.,
formerly known as Depomed, Inc. (the “Company”), as of the date first written
above whereby the Holders will exchange for each $1,000 principal amount of the
Exchanged Notes (as defined below) (a) $600 principal amount of the Company’s
new 5.00% Convertible Senior Notes due August 15, 2024 (the “New Notes”) that
will be issued pursuant to the provisions of a base indenture dated as of
September 9, 2014, as supplemented by a second supplemental indenture dated
August 14, 2018 and a third supplemental indenture to be dated as of the Closing
Date (the “Third Supplemental Indenture” and together with the base indenture,
the second supplemental indenture, the “Indenture”) between the Company and The
Bank of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), (b) a
cash payment equal to $150 plus accrued but unpaid interest on the Exchanged
Notes to but excluding the Closing Date (as defined below) and (c) a number of
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”) equal to $ 200 divided by the Reference Price (as defined below).

 

On and subject to the terms hereof, the parties hereto agree as follows:

 

ARTICLE I
EXCHANGE OF NOTES

 

Section 1.1 Exchange.  Upon and subject to the terms set forth in this
Agreement, at the Closing (as defined herein), the Undersigned hereby agrees to
cause each Holder to deliver to the Company the aggregate principal amount of
the Company’s outstanding 2.50% Convertible Senior Notes due 2021 (the
“Outstanding Notes”) specified on Exhibit A under the heading “Exchanged Notes”
in exchange for, and the Company hereby agrees to issue to each Holder, the
aggregate principal amount of New Notes specified on Exhibit A under the heading
“Holder New Notes,” the aggregate cash payment (including for accrued but unpaid
interest on the Exchanged Notes to but excluding the Closing Date) specified on
Exhibit A under the heading “Holder Cash Payment” and the aggregate number of
shares  (such shares, the “Holder New Shares”) of Common Stock calculated by
dividing the dollar amount specified on Exhibit A under the heading “Holder New
Shares Value” by the Reference Price. The term “Reference Price” means 90% of
the closing price (as reflected on Nasdaq.com) of the Common Stock on the date
of this Agreement. The terms “Exchanged Notes,” “Holder New Notes,” “Holder Cash
Payment” and “Holder New Shares Value” as used herein with respect to each
Holder mean the amounts specified on Exhibit A for such Holder. The transactions
contemplated by this Agreement, including the issuance, delivery and acceptance
of the Holder New Notes, the Holder Cash Payment and the Holder New Shares and
the exchange and sale of the Exchanged Notes are collectively referred to herein
as the “Transactions.”

 

Section 1.2 Closing.  Subject to the satisfaction (or waiver by the applicable
parties) of the conditions set forth in Section 4.1 below, the closing of the
Transactions (the “Closing”)

 

--------------------------------------------------------------------------------



 

shall occur on August 13, 2019 or such other date as the parties may agree (the
“Closing Date”).  At the Closing, (a) each Holder shall deliver or cause to be
delivered to the Company all right, title and interest in and to its Exchanged
Notes as specified on Exhibit A hereto, free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto (collectively, “Liens”), together
with any documents of conveyance or transfer that the Company may deem necessary
or desirable to transfer to and confirm in the Company all right, title and
interest in and to the Exchanged Notes, free and clear of any Liens and (b) the
Company shall deliver to each Holder confirmation of the execution and delivery
of the Third Supplemental Indenture and the aggregate principal amount of Holder
New Notes, the Holder Cash Payment and the number of Holder New Shares, as
specified on Exhibit A hereto, free and clear of all Liens; provided, that the
parties acknowledge that the delivery of the Holder New Notes and Holder New
Shares (and therefore the Holder Cash Payment) may be delayed due to procedures
and mechanics within the system of The Depository Trust Company or the Nasdaq
Stock Market (including the procedures and mechanics regarding the listing of
the Conversion Shares (as defined below) on such exchange) or other events
beyond the Company’s control and that such delay will not be a default under
this Agreement so long as (i) the Company is using its best efforts to effect
the issuance of one or more global notes representing the New Notes and one or
more global certificates representing the Holder New Shares and (ii) such delay
is no longer than five business days.  For the avoidance of doubt, in the event
of any delay in the Closing pursuant to the prior sentence the Holders shall not
be required to deliver the Exchanged Notes until the Closing occurs.  The
cancellation of the Exchanged Notes and the delivery of the Holder New Notes and
Holder New Shares shall be effected via DWAC, and the Holder Cash Payment will
be made by wire transfer, in each case pursuant to the instructions provided by
the Undersigned set forth in Exhibit C hereto, which the Undersigned agrees to
provide no later than the business day immediately following the date of this
Agreement.

 

ARTICLE II
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

 

Each Holder (and where specified below, the Undersigned) hereby covenants as
follows, and makes the following representations and warranties (severally and
not jointly), each of which is and shall be true and correct on the date hereof
and at the Closing, to the Company and SunTrust Robinson Humphrey, Inc.
(“SunTrust”), and all such covenants, representations and warranties shall
survive the Closing; provided, however, that any representation and warranty in
this Article II that speaks of a specified date shall be true and correct as of
that date only.

 

Section 2.1 Power and Authorization.  Each of the Undersigned and each Holder is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and has the power, authority and capacity to execute
and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Transactions.  If the Undersigned is executing this Agreement on
behalf of Accounts, (a) the Undersigned has all requisite discretionary and
contractual authority to enter into this Agreement on behalf of, and bind, each
Account listed as a Holder on Exhibit A, (b) Exhibit A hereto is a true, correct
and complete list of (i) the name of each Account and (ii) the principal amount
of such Account’s Outstanding Notes and (c) the Undersigned agrees with the
amount of  the principal amount of Holder New

 

2

--------------------------------------------------------------------------------



 

Notes, the amount of the Holder Cash Payment and the calculation of the number
of Holder New Shares to be issued to such Account in respect of its Exchanged
Notes.

 

Section 2.2 Valid and Enforceable Agreement; No Violations.  This Agreement has
been duly executed and delivered by the Undersigned and constitutes a legal,
valid and binding obligation of the Undersigned and each Holder, enforceable
against the Undersigned and each Holder in accordance with its terms, except
that such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”).  The execution and delivery of this
Agreement and consummation of the Transactions will not violate, conflict with
or result in a breach of or default under (i) the Undersigned’s or the
applicable Holder’s organizational documents (or any similar documents governing
each Account), (ii) any agreement or instrument to which the Undersigned or the
applicable Holder is a party or by which the Undersigned or the applicable
Holder or any of their respective assets are bound, or (iii) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Undersigned or the applicable Holder, except in the case of
clauses (ii) or (iii), where such violations, conflicts, breaches or defaults
would not, individually or in the aggregate, reasonably be expected to affect
the each Holder’s ability to consummate the Transactions in any material
respect.

 

Section 2.3 Title to the Exchanged Notes.  (a) Each Holder is (as of the date of
this Agreement) the sole beneficial owner, and will be (as of the Closing) the
sole legal and beneficial owner of the Exchanged Notes set forth opposite its
name on Exhibit A hereto; (b) the Holder has good, valid and marketable title to
its Exchanged Notes, free and clear of any Liens (other than pledges or security
interests that the Holder may have created in favor of a prime broker under and
in accordance with its prime brokerage agreement with such broker); (c) no
Holder has, in whole or in part, except as described in the preceding clause
(b), (i) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its Exchanged Notes or its rights, title or interest in and
to its Exchanged Notes or (ii) given any person or entity (other than the
Undersigned) any transfer order, power of attorney or other authority of any
nature whatsoever with respect to its Exchanged Notes; and (d) upon the Holder’s
delivery of its Exchanged Notes to the Company pursuant to the Transactions,
such Exchanged Notes shall be free and clear of all Liens created by the Holder
or any other person acting for the Holder.

 

Section 2.4 Institutional Accredited Investor or Qualified Institutional Buyer. 
Each Holder is either: (a) an institutional “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”) or (b) a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act.  Each Holder is acquiring the Holder New Notes and Holder New
Shares solely for its own respective account, for investment purposes, and not
with a view to, or for resale in connection with, any distribution of the Holder
New Notes and Holder New Shares in a manner that would violate the registration
requirements of the Securities Act.

 

Section 2.5 No Affiliates.  Each of the Holders is not, and has not been during
the consecutive three-month period preceding the date hereof, a director,
officer or other “affiliate” within the meaning of Rule 144 promulgated under
the Securities Act (an “Affiliate”) of the

 

3

--------------------------------------------------------------------------------



 

Company.  To each Holder’s knowledge, such Holder did not acquire the Exchanged
Notes, directly or indirectly, from an Affiliate of the Company.

 

Section 2.6 No Illegal Transactions.  Each of the Undersigned and each Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, disclosed to a third party any of the
Anticipated Disclosure (as defined in Section 2.7 below), engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined below) involving any of the Company’s securities)
since the time that the Undersigned was first contacted in the last week of
July 2019 by either the Company, SunTrust or any other person regarding the
Transactions, this Agreement or an investment in the New Notes or the Common
Stock or the Company.  Each of the Undersigned and the Holder covenants that
neither it nor any person acting on its behalf or pursuant to any understanding
with it will disclose to a third party any of the Anticipated Disclosure or
engage, directly or indirectly, in any transactions in the securities of the
Company (including Short Sales) prior to the first to occur of (i) the time the
Anticipated Disclosure is publicly disclosed  or (ii) the time mandated for
disclosure pursuant to Section 3.6 (the first of such times the “Restriction
Termination Time”).  “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 of Regulation SHO promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.  Solely for purposes of this Section 2.6, subject to
the Undersigned’s and each Holder’s compliance with their respective obligations
under the U.S. federal securities laws and the Undersigned’s and the Holder’s
respective internal policies, (a) “Undersigned” and “Holder” shall not be deemed
to include any employees, subsidiaries, desks, groups or Affiliates of the
Undersigned or the applicable Holder that are effectively walled off by
appropriate “Fire Wall” information barriers approved by the Undersigned’s or
such Holder’s respective legal or compliance department (and thus such walled
off parties have not been privy to any information concerning the Transactions),
and (b) the foregoing representations and covenants of this Section 2.6 shall
not apply to any transaction by or on behalf of an Account that was effected
without the advice or participation of, or such Account’s receipt of information
regarding the Anticipated Disclosure provided by, the Undersigned or the
applicable Holder.

 

Section 2.7 Adequate Information; No Reliance.  The Undersigned is a registered
investment advisor with the Securities and Exchange Commission (the “SEC”)
acting on behalf of itself and the Accounts that are Holders who are its
investment advisor clients.  The Undersigned acknowledges and agrees on behalf
of itself and each Holder that (a) the Undersigned has been furnished with all
materials it considers relevant to making an investment decision to enter into
the Transactions and has had the opportunity to review (i) the Company’s filings
and submissions with the SEC, including, without limitation, all information
filed or furnished pursuant to the Exchange Act, and (ii) a draft press release
or form of Current Report on Form 8-K disclosing material terms of the
Transactions (the “Anticipated Disclosure”), the substance of which will be
publicly issued or filed or furnished with the SEC in accordance with
Section 3.6 below, and (b) the Undersigned has had a full opportunity to ask
questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects and the terms and
conditions of the Transactions, (c) the Undersigned

 

4

--------------------------------------------------------------------------------



 

and each Holder have had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
Transactions and to make an informed investment decision with respect to such
Transactions, (d) each Holder has evaluated the tax and other consequences of
the Transactions and ownership of the Holder New Notes and the Holder New Shares
and the receipt of the Cash Payment with its tax, accounting or legal advisors,
including, if applicable, the consequences to the Holder of the issuance of the
Holder New Notes with significant original issue discount for U.S. Federal
income tax purposes, (e) neither the Company nor SunTrust is acting as a
fiduciary or financial or investment advisor to the Undersigned or any Holder
and (f) neither the Undersigned nor any Holder is relying, and none have relied,
upon any statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company, SunTrust or any of their
respective Affiliates or representatives, except for (i) the publicly available
filings and submissions made by the Company with the SEC under the Exchange Act,
(ii) the Anticipated Disclosure and (iii) the representations and warranties
made by the Company in this Agreement.  Each of the Undersigned and each Holder
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
New Notes and the Common Stock; has the ability to bear the economic risks of
its prospective investment and can afford the complete loss of such investment;
and acknowledges that investment in the New Notes and the Common Stock involves
a high degree of risk.  Each of the Undersigned and each Holder had a sufficient
amount of time to consider whether to participate in the Transactions, and
neither the Company nor SunTust, nor any of their respective affiliates or
agents, has placed any pressure on the Undersigned of and Holder to respond to
the opportunity to participate in the Transactions.

 

Section 2.8 No Public Market.  The Undersigned acknowledges and agrees on behalf
of itself and each Holder that no public market exists for the New Notes, and
that there is no assurance that a public market will ever develop for the New
Notes.

 

Section 2.9                                   Taxpayer Information.  The
Undersigned agrees that it will obtain from each Holder and deliver to the
Company a complete and accurate IRS Form W-9 or IRS Form W-8BEN, W-8BEN E or
W-8ECI, as appropriate.

 

Section 2.10                            Further Action.  The Undersigned and
each Holder agrees that it will, upon request, execute and deliver any
additional documents deemed by the Company or Trustee to be necessary or
desirable to complete the Transactions.

 

Section 2.11.  Financial Advisor.  The Undersigned acknowledges that it and each
Holder understands that the Company intends to pay SunTrust a fee in respect of
the Transactions.

 

ARTICLE III
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders and SunTrust, and all such covenants,
representations and warranties shall survive

 

5

--------------------------------------------------------------------------------



 

the Closing; provided, however, that any representation and warranty in this
Article III that speaks of a specified date shall be true and correct as of that
date only.

 

Section 3.1 Power and Authorization.  The Company has been duly incorporated and
is validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement and the Indenture, to perform its obligations hereunder and
thereunder, and to consummate the Transactions. Assuming the accuracy of each
Holder’s representations and warranties hereunder, no consent, approval, order
or authorization of, or registration, declaration or filing or qualification
with any governmental entity is required on the part of the Company in
connection with the execution, delivery and performance by it of this Agreement
and the Indenture and the consummation by the Company of the Transactions,
except as may be required under any state or federal securities laws or that may
be obtained after the Closing without penalty or such that would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the financial position or results of operations of the Company
and its subsidiaries, taken as a whole, or affect the Company’s ability to
execute, deliver and perform this Agreement and the Indenture and to consummate
the Transactions in any material respect.

 

Section 3.2 Valid and Enforceable Agreements; No Violations.  This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions.  At the Closing, the Third Supplemental Indenture in
the form attached hereto as Exhibit B will have been duly executed and delivered
by the Company.  The Indenture will govern the terms of the New Notes (including
the terms under which the Conversion Shares will be issued), and the Indenture,
upon execution of the Third Supplemental Indenture, will constitute a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions.  This Agreement, the Indenture and consummation of
the Transactions will not violate, conflict with, require consent under or
result in a breach of or default under (a) the charter, bylaws or other
organizational documents of the Company, (b) any agreement or instrument to
which the Company is a party or by which the Company or any of their respective
assets are bound, or (c) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company, except in the case of
clauses (b) or (c), where such violations, conflicts, breaches or defaults would
not, individually or in the aggregate, reasonably be expected to be adverse in
any material respect on (i) the financial position or results of operations of
the Company and its subsidiaries, taken as a whole or (ii) the Company’s ability
to consummate the Transactions in any material respect.

 

Section 3.3 Validity of the Holder New Notes and Holder New Shares.  The Holder
New Notes have been duly authorized by the Company and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to the applicable Holder pursuant to the Transactions against delivery of the
Exchanged Notes therefor in accordance with the terms of this Agreement, the
Holder New Notes will be valid and binding obligations of the Company,
enforceable in accordance with their terms, except that such enforcement may be
subject to the Enforceability Exceptions, and the Holder New Notes will not be
subject to any preemptive, participation, rights of first refusal or other
similar rights.  Upon issuance pursuant

 

6

--------------------------------------------------------------------------------



 

to the Transactions against delivery of the Exchanged Notes therefor in
accordance with the terms of this Agreement, the Holder New Shares will be duly
authorized, validly issued, fully paid and non-assessable, and the issuance of
such Holder New Shares will not be subject to any preemptive, participation,
rights of first refusal or other similar rights.  Assuming the accuracy of each
Holder’s representations and warranties hereunder, the Holder New Notes, the and
the Holder New Shares (a) will be issued in the Transactions exempt from the
registration requirements of the Securities Act pursuant to Section 4(a)(2) of
the Securities Act, (b) will be issued in compliance with all applicable state
and federal laws concerning the issuance of the Holder New Notes, and the Holder
New Shares and (c) will be issued free and clear of all Liens created by the
Company or any other person acting for the Company.  The Holder New Shares will
be issued in CUSIP No. 04545L107.  Assuming the accuracy of each Holder’s
representations and warranties hereunder, the Holder New Notes and Holder New
Shares will, at the Closing, be free of any restrictions on resale by such
Holder including pursuant to Rule 144 promulgated under the Securities Act and
will be issued without any legends or other notations restricting free
transferability.  For the purposes of Rule 144 promulgated under the Securities
Act, the Company acknowledges that, assuming the accuracy of each Holder’s
representations and warranties hereunder, the holding period of the Holder New
Notes and Holder New Shares may be tacked onto the holding period of the
Exchanged Notes and the Company agrees not to take a position contrary thereto.

 

Section 3.4 Validity of Conversion Shares.  The Holder New Notes will at the
Closing be convertible into cash, Conversion Shares, or a combination thereof,
solely at the election of the Company in accordance with, and subject to the
terms of, the terms of the Indenture.  Upon execution and delivery of the Third
Supplemental Indenture by the Company, the Conversion Shares initially issuable
upon conversion of the New Notes (assuming the Company elects to physically
settle the New Notes upon conversion and the maximum conversion rate under any
make-whole adjustment applies) shall have been duly authorized and reserved by
the Company for issuance upon conversion of the Holder New Notes, When issued
upon conversion of the Holder New Notes in accordance with the terms of the
Holder New Notes and the Indenture, the Conversion Shares will be validly
issued, fully paid and non-assessable, and the issuance of any such Conversion
Shares will not be subject to any preemptive, participation, rights of first
refusal or other similar rights.  Assuming the accuracy of each Holder’s
representations and warranties hereunder, when issued upon conversion of the
Holder New Notes in accordance with the terms of the Holder New Notes and the
Indenture, the Conversion Shares, (a) will be issued in compliance with all
applicable state and federal laws concerning the issuance of the Conversion
Shares, (b) will be issued free and clear of all Liens created by the Company or
any other person acting for the Company, and (c) will be free of any
restrictions on resale by such Holder including pursuant to Rule 144 promulgated
under the Securities Act and will be issued without any legends or other
notations restricting free transferability.  For the purposes of Rule 144
promulgated under the Securities Act, the Company acknowledges that, assuming
the accuracy of each Holder’s representations and warranties hereunder, the
holding period of the Conversion Shares may be tacked onto the holding period of
the Exchanged Notes and the Holder New Notes and the Company agrees not to take
a position contrary thereto.

 

Section 3.5 Listing Approval.  At the Closing, the Holder New Shares and the
Conversion Shares listed on the Nasdaq Stock Market.

 

7

--------------------------------------------------------------------------------



 

Section 3.6 Disclosure.  On or before the open of trading on the Nasdaq Stock
Market on the first business day following the date of this Agreement, the
Company shall issue a publicly available press release or file with the SEC a
Current Report on Form 8-K disclosing all Anticipated Disclosure (to the extent
not previously publicly disclosed).  Without the prior written consent of the
Undersigned, the Company shall not disclose the name of the Undersigned or any
Holder in any filing or announcement, unless such disclosure is required by
applicable law, rule, regulation or legal process based on advice of counsel. 
That certain over-the-wall email from SunTrust sent to the Undersigned prior to
discussion of the Transactions shall be of no further force or effect after the
Restriction Termination Time.

 

Section 3.7 No Litigation.  There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company, threatened, against the
Company that would reasonably be expected to impede the consummation of the
Transactions contemplated hereby or, except for litigation or other proceedings
of the nature disclosed in the Company’s filings and submissions with the SEC,
that would reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

Section 3.8. Other Exchange Transactions.  The Company may at any time (whether
before, simultaneously with or after the Closing) issue New Notes, cash or
shares of Common Stock to one or more other holders of Outstanding Notes or to
other investors, subject to the terms of the Indenture, subject to the following
limitations: (i) not more than $200 million of New Notes will be outstanding as
of the Closing Date; (ii) the Company will not enter into any other exchange
transactions with respect to Outstanding Notes from immediately after the time
of announcement of the Transactions until the date that is 14 days following the
date of this Agreement (the “Standstill Period”) and (iii) from end of the
Standstill Period until the date that is 180 days after the date of this
Agreement, the Company will not exchange any Outstanding Notes for New Notes,
cash or shares of Common Stock (a “Subject Exchange Transaction”) if (x) the
total consideration in the form of cash and/or New Notes for such Subject
Exchange Transaction would exceed $750 per $1,000 principal amount of
Outstanding Notes or (y) cash consideration for such Subject Exchange
Transaction would exceed $150 per $1,000 principal amount of Outstanding Notes.
For the avoidance of doubt, (A) any other exchange transactions entered into as
of the date hereof are not subject to the Standstill Period and (B) clause
(iii) of the foregoing sentence shall not be construed to limit the total
consideration paid or impose any cap on any premium to market the Company may
deliver pursuant to any Subject Exchange Transaction provided that the Company
has complied with clause (x) and (y) of such clause (iii).

 

Section 3.9                                   Further Action.  The Company
agrees that it will, upon request, execute and deliver any additional documents
reasonably requested by the Undersigned to complete the Transactions.

 

ARTICLE IV
CLOSING CONDITIONS & NOTIFICATION

 

Section 4.1 Conditions to Obligations of the Undersigned, each Holder and the
Company.  The obligations of the Undersigned to cause each Holder to deliver the
Exchanged Notes and of the Company to deliver the Holder New Notes, the Holder
Cash Payment and the Holder New Shares are subject to the satisfaction at or
prior to the Closing of the condition

 

8

--------------------------------------------------------------------------------



 

precedent that (a) the representations and warranties of the Undersigned, the
Holders and the Company contained in Articles II and III, respectively, shall be
true and correct as of the Closing in all material respects with the same effect
as though such representations and warranties had been made as of the Closing
and unless notice is given pursuant to Section 4.2 below, each of the
representations and warranties contained therein shall be deemed to have been
reaffirmed and confirmed as of the Closing Date and (b) solely as to the
obligations of the Undersigned, the Third Supplemental Indenture shall have been
duly executed and delivered by the Company and the Trustee.

 

Section 4.2 Notification.  The Undersigned hereby covenants and agrees to
promptly notify the Company and SunTrust upon the occurrence of any event prior
to the Closing that would cause any representation, warranty, or covenant
contained in Article II to be false or incorrect in any material respect.  The
Company hereby covenants and agrees to notify the Undersigned, the Holders and
SunTrust upon the occurrence of any event prior to the Closing that would cause
any representation, warranty, or covenant contained in Article III to be false
or incorrect in any material respect.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1 Entire Agreement.  This Agreement and any documents and agreements
executed in connection with the Transactions embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or Affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

 

Section 5.2 Construction.  References in the singular shall include the plural,
and vice versa, unless the context otherwise requires.  References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 5.3 Governing Law; Waiver of Jury Trial.  This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to its choice of law rules that would
result in the application of the laws of another jurisdiction.  Each of the
Company and the Undersigned, on behalf of itself and on behalf of each Holder,
irrevocably waives any and all right to trial by jury with respect to any legal
proceeding arising out of the Transactions contemplated by this Agreement.

 

Section 5.4 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any

 

9

--------------------------------------------------------------------------------



 

standard form of telecommunication or e-mail shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

 

Section 5.5 Third Party Beneficiaries.  This Agreement is also intended for the
immediate benefit of SunTrust.  SunTrust may rely on the provisions of this
Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, each Holder and the Company.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

ASSERTIO THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO

CONVERTIBLE NOTES EXCHANGE AGREEMENT

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

“UNDERSIGNED”:

 

 

 

 

 

(in its capacities described in the first paragraph hereof)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO

CONVERTIBLE NOTES EXCHANGE AGREEMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Holders

 

Holder Name and
Address*

 

Exchanged Notes
(principal amount
of Outstanding
Notes to be
exchanged for
New Notes)

 

Holder New
Notes
(principal amount
of New Notes to
be issued in
exchange for
Exchanged Notes)

 

Holder Cash
Payment
(cash payment
payable in
exchange for
Exchanged Notes
of $150 per
$1,000 of
Exchanged Notes
plus accrued but
unpaid interest on
the Exchanged
Notes to but not
including the
Closing Date)

 

Holder New
Shares Value
(number of shares
of Common Stock
to be issued in
exchange for
Exchanged Notes
will equal the
dollar value set
forth below
divided by the
Reference Price)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Address to be provided no later than the date of settlement.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

THIRD SUPPLEMENTAL INDENTURE

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Holder Information

(Complete the Following Form for Holder)

 

Legal Name of Holder:

 

 

 

Aggregate principal amount of Exchanged Notes exchanged (must be a multiple of
$1,000):

$                                                      ,000

 

 

Exchanging Holder’s Address:

 

 

 

 

 

Telephone:

 

Country (and, if applicable, State) of Residence:

 

Taxpayer Identification Number:

 

 

Account for Outstanding Notes

 

Account for Holder New Shares and Holder New Notes

 

Wire Instructions for Holder Cash Payment

 

 

 

 

 

DTC Participant Number:

 

DTC Participant Number:

 

Bank Routing #:

 

 

 

 

 

 

 

 

 

 

DTC Participant Name:

 

DTC Participant Name:

 

SWIFT Code:

 

 

 

 

 

 

 

 

 

 

DTC Participant Phone Number:

 

DTC Participant Phone Number:

 

Bank Address:

 

 

 

 

 

 

 

 

 

 

DTC Participant Contact Email:

 

DTC Participant Contact Email:

 

 

 

 

 

 

 

 

 

 

 

Account Number:

 

 

Account # at DTC Participant:

 

 

 

 

 

 

 

 

 

 

 

Account Name:

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------